Title: To Thomas Jefferson from Joel Barlow, 15 September 1800
From: Barlow, Joel
To: Jefferson, Thomas



Dear Sir,
Paris 15 Sept. 1800—

I see by the testament of General Washington that he contemplated the establishment of a national University at the federal city, as he seems to have left something for the endowment of such an institution. Would it not be possible to take advantage of the veneration which the people have for the memory & opinions of that man to carry into effect a project of this sort? If so, could you not make of it an institution of much more extensive and various utility than any thing of the kind that has hitherto existed?

In all our colleges and universities with which I am acquainted there are so many useless things taught and so many useful ones omitted that it is difficult to say whether on the whole they are beneficial or detrimental to society. I mean to apply this observation only to those at the northward with which I have some acquaintance; but I pretend not to know how far it may be applicable to those in your state & neighbourhood. If those are all more or less defective in their plans, it is essential that we should embrace the present opportunity, when something new is to be attempted, to establish it on principles analogous to the object we have in view, the amelioration of society.
The present state of knowledge presents us with little more than a confused idea of the immense void of the unknown that lies before us; and we lose the principle advantages of the little that is known for want of proper methods of teaching it to our children. It appears to me that an institution that might properly be called national should embrace four principal objects: 1st. to extend the limits of general science: 2d. to explore the native resources of our own country and utilise its industry: 3d. to teach the method of teaching, or to point out what ought to be taught & the best manner of doing it: 4th. to aid the establishment or improvement of other schools similar to the great central one, to furnish them with professors where it can be done conveniently, to bear a part of the burthen of their salaries &c, to cultivate a strict adhereance to republican principles, and endeavour to encourage as great a uniformity as may be in manners, language & sentiments of the people. This last article would be of great utility in the United States; considering the extent of their limits, the variety of their pursuits, and how much their happiness depends on their political Union.
It seems proper that the twofold object of collecting & dissiminating knowledge should be wrought into one system, the Institution to be called the Polysophic Society, or some such comprehensive name by which the variety of its labors should be designated. Its members to be chosen for their eminence in the Sciences, arts, trades and literature, after the manner of the learned Academies in Europe. These to be divided into about five or six classes according to their pursuits. Each Class to furnish one or more professors and demonstrators, who, being united in one body, will form the officiating branch of the Institution, and be employed in teaching. The president of the Polysophic society should be president of the Professorate, or officiating branch, whose members should recieve salaries and give their whole attention to the duties of their office.

A considerable fund would be necessary to begin this establishment on such a footing as to promise a permanent success,—to furnish the buildings, gardens, collections of natural history & mineraology, laboratories, books, mechanical & philosophical apparatus, implements of husbandry and of arts & trades. Some professors should likewise be employed in travelling for discovering & collecting the objects of improvement; and others if possible should be salaried by the society to profess in different towns & colleges where their labours might be advantageously united with those of the few persons already employed there.
Should you be of opinion that any thing like this could be attempted with success at or near the seat of government in America I would make it a point to obtain & communicate to you the state of the New Institutions in France that may have come into being since you left this country. Some of them are highly worthy of imitation, and most of them are preferable to any of the old establishments that I am acquainted with. Indeed I regard the improvements in public instruction as one of the most solid advantages of the revolution, and one that no reverse of fortune in the republic will hardly be able to overturn. Ornamental literature is doubtless at a stand, & the fine arts are making no progress. This is scarcely to be regreted when we see that all the physical Sciences and all the useful arts are making more rapid strides than ever they have done before.
A countryman of ours, Robert Fulton of Philadelphia, has invented a new mode of submarine navigation which he is bringing to perfection. He hopes very soon to demonstrate the practicability of destroying military navies altogether, and with them the whole system of naval tyranny, & civilised piracy which seems worse than the barbarian, as it works its mischiefs on a larger scale and really threatens the existence of society. Should he thus succeed in setting commerce free, & in providing this cheap method of securing its freedom, he will merit well of his country and of mankind.
I have the honor to be Dear Sir, with great respect yr. obt. sert.

Joel Barlow

